UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12109 DELTA FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-3336165 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1000 Woodbury Road, Suite 200, Woodbury, New York 11797 (Address of principal executive offices) (516) 364 - 8500 (Registrant’s telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ x ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer [ x ]Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ x ] As of November 6, 2007, 23,611,861 shares of the registrant’s common stock, par value $0.01 per share, were outstanding. INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months EndedSeptember 30, 2007 (unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months EndedSeptember 30, 2007 and 2006 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 64 PART II - OTHER INFORMATION Item 1. Legal Proceedings 65 Item 1A. Risk Factors 67 Item 4. Submission of Matters to a Vote of Security Holders 76 Item 6. Exhibits 76 Signatures 77 PART I – FINANCIAL INFORMATION Item 1. – Financial Statements DELTA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS(Unaudited) (Dollars in thousands, except for share data) At September 30, 2007 At December 31, 2006 Assets: Cash and cash equivalents $ 4,207 $ 5,741 Mortgage loans held for investment, net of discounts and deferredorigination fees 7,046,272 6,413,687 Less:Allowance for loan losses (75,878 ) (55,310 ) Mortgage loans held for investment, net 6,970,394 6,358,377 Trustee receivable 32,152 73,361 Accrued interest receivable 52,823 41,684 Excess cashflow certificates 1,209 Equipment, net 7,212 8,287 Accounts receivable 17,792 4,872 Prepaid and other assets 79,609 49,836 Deferred tax asset 59,339 45,760 Total assets $ 7,223,528 $ 6,589,127 Liabilities and Stockholders’ Equity Liabilities: Bank payable $ 1,797 $ 1,557 Warehouse financing 406,675 335,865 Financing on mortgage loans held for investment, net 6,514,154 6,017,947 Other borrowings 68,582 5,970 Accrued interest payable 28,701 25,052 Accounts payable and other liabilities 88,323 53,160 Total liabilities 7,108,232 6,439,551 Stockholders’ Equity: Common stock, $.01 par value. Authorized 49,000,000 shares;23,725,661and 23,607,611 shares issued and 23,608,861 and shares outstanding at September 30, 2007 and December 31,2006, respectively 235 234 Additional paid-in capital 148,289 141,984 (Accumulated deficit) retained earnings (26,125 ) 10,180 Accumulated other comprehensive loss (5,785 ) (1,504 ) Treasury stock, at cost (116,800 shares) (1,318 ) (1,318 ) Total stockholders’ equity 115,296 149,576 Total liabilities and stockholders’ equity $ 7,223,528 $ 6,589,127 The accompanying notes are an integral part of these consolidated financial statements. 1 DELTA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share data) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Interest income $ 154,744 $ 122,313 $ 444,359 $ 337,022 Interest expense 117,041 84,734 327,201 228,294 Net interest income 37,703 37,579 117,158 108,728 Provision for loan losses 21,471 6,874 45,392 20,276 Net interest income after provision for loan losses 16,232 30,705 71,766 88,452 Non-interest income: Net (loss) gain on sale of mortgage loans (48,343 ) 9,501 (32,476 ) 23,601 Other income 23 1,815 2,108 9,447 Total non-interestincome (48,320 ) 11,316 (30,368 ) 33,048 Non-interest expense: Payroll and related costs 14,467 16,505 49,249 50,098 General and administrative 17,908 12,390 46,825 35,974 Loss (gain) on derivative instruments 197 262 210 (161 ) Total non-interest expense 32,572 29,157 96,284 85,911 (Loss) income before income tax (benefit) expense (64,660 ) 12,864 (54,886 ) 35,589 Provision for income tax (benefit) expense (25,024 ) 4,904 (20,914 ) 13,802 Net (loss) income $ (39,636 ) $ 7,960 $ (33,972 ) $ 21,787 Comprehensive (Loss) Income: Other comprehensive loss (4,522 ) (7,649 ) (4,281 ) (2,570 ) Comprehensive (loss) income $ (44,158 ) $ 311 $ (38,253 ) $ 19,217 Per Share Data: Basic - weighted average number of shares outstanding 23,347,304 23,213,262 23,324,493 22,214,538 Diluted - weighted average number of sharesoutstanding 23,347,304 23,978,901 23,324,493 23,021,825 Net (loss) income applicable to common shares $ (39,636 ) $ 7,960 $ (33,972 ) $ 21,787 Basic earnings per share – net (loss) income $ (1.70 ) $ 0.34 $ (1.46 ) $ 0.98 Diluted earnings per share – net (loss) income $ (1.70 ) $ 0.33 $ (1.46 ) $ 0.95 The accompanying notes are an integral part of these consolidated financial statements. 2 DELTA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) For the Nine Months Ended September 30, 2007 (Dollars in thousands) Common Stock Additional Paid-in Capital (Accumulated Deficit) Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Balance at December 31, 2006 $ 234 $ 141,984 $ 10,180 $ (1,504 ) $ (1,318 ) $ 149,576 Stock options exercised 1 136 137 Excess tax benefit related to share-based compensation 121 121 Share-based compensationexpense 998 998 Cash dividend paid (2,333 ) (2,333 ) Change in net unrealized lossesfrom derivatives, net of tax (4,281 ) (4,281 ) Issuance of warrants, net 5,050 5,050 Net loss (33,972 ) (33,972 ) Balance at September 30, 2007 $ 235 $ 148,289 $ (26,125 ) $ (5,785 ) $ (1,318 ) $ 115,296 The accompanying notes are an integral part of these consolidated financial statements. 3 DELTA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net (loss) income $ (33,972 ) $ 21,787 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Provision for loan losses 45,392 20,276 Provision for recourse loans, premium recapture and secondary marketing losses 1,475 1,118 Depreciation and amortization 2,801 2,518 Deferred tax (benefit) expense (10,881 ) 6,760 Deferred origination income (16,852 ) (11,836 ) Gain on change in fair value of excess cashflow certificates (1,560 ) (9,184 ) Loss (gain) on sale of mortgage loans 42,074 (18,543 ) Gain on sale of mortgage servicing rights (491 ) (144 ) Amortization of deferred debt issuance costs and premiums (337 ) (8,878 ) Cash flows received from excess cashflow certificates, net of accretion 1,719 15,016 Proceeds from sale of excess cashflow certificates 1,050 1,500 Proceeds from sale of mortgage servicing rights, net 16,285 19,092 Stock-based compensation expense 998 615 Changes in operating assets and liabilities: Increase in accrued interest receivable (11,078 ) (11,174 ) Decrease (increase) in trustee receivable 41,209 (8,627 ) (Increase) decrease in accounts receivable (12,920 ) 440 Increase in prepaid and other assets (36,001 ) (13,221 ) Increase in accrued interest payable 3,649 8,990 Increase in accounts payable and other liabilities 30,201 12,076 Net cash provided by operating activities 62,761 28,581 Cash flows from investing activities: Origination of mortgage loans held for investment (3,402,604 ) (2,910,193 ) Repayment of mortgage loans held for investment 1,228,315 1,093,207 Proceeds from sale of mortgage loans (securitized) 839,870 Proceeds from sale of mortgage loans (whole-loan) 645,026 534,005 Purchase of equipment (1,726 ) (3,851 ) Net cash used in investing activities (691,119 ) (1,286,832 ) Cash flows from financing activities: Proceeds from warehouse financing 3,423,364 2,842,118 Repayment of warehouse financing (3,352,554 ) (3,009,664 ) Proceeds from financing on mortgage loans held for investment, net 1,783,985 2,545,813 Repayment of financing on mortgage loans held for investment (1,291,203 ) (1,136,936 ) Proceeds from equipment financing, net of repayments 118 322 Increase (decrease) in bank payable 240 (231 ) Proceeds from residual financing, net 54,225 Repayment of residual financing (2,962 ) Proceeds from issuance of convertible notes, net 9,800 Proceeds from issuance of warrants, net 5,050 Cash dividends paid on common stock (3,497 ) (3,236 ) Excess tax benefit related to stock-based compensation 121 872 Proceeds from issuance of common stock in secondary offering, net 19,329 Proceeds from exercise of stock options 137 298 Net cash provided by financing activities 626,824 1,258,685 Net (decrease) increase in cash and cash equivalents (1,534 ) 434 Cash and cash equivalents at beginning of period 5,741 4,673 Cash and cash equivalents at end of period $ 4,207 $ 5,107 4 Nine Months Ended September 30, 2007 2006 Supplemental Information: Cash paid during the period for: Interest $ 316,555 $ 219,322 Income taxes $ 2,712 $ 9,975 Non-cash transactions: Transfer of mortgage loans held for investment to REO, net $ 61,753 $ 21,364 Dividends payable $ $ 1,169 The accompanying notes are an integral part of these consolidated financial statements. 5 DELTA FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)Basis of Presentation The accompanying unaudited consolidated financial statements include the accounts of Delta Financial Corporation and its subsidiaries (collectively, the “Company,” “we” or “us”).The consolidated financial statements reflect all normal recurring adjustments that, in the opinion of management, are necessary to present a fair statement of the financial position and results of operations for the periods presented.Certain reclassifications have been made to prior-period financial statements to conform to the 2007 presentation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles (“GAAP”) have been condensed or omitted in accordance with the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”).The accompanying unaudited consolidated financial statements have been prepared in conformity with the instructions to Quarterly Report on Form 10-Q and Article 10, Rule 10-01 of Regulation S-X for interim financial statements.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements The preparation of consolidated financial statements in conformity with GAAP requires our management to make estimates and assumptions that affect the reported amounts of assets, liabilities and stockholders’ equity and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the reporting periods.Actual results could differ from those estimates and assumptions. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006.The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that should be expected for the entire year. (2)Basis of Consolidation The accompanying consolidated financial statements are prepared on the accrual basis of accounting and include our accounts and those of our subsidiaries.All inter-company accounts and transactions have been eliminated in consolidation. (3)Summary of Significant Accounting Policies (a) Cash and Cash Equivalents For cash flow reporting purposes, cash and cash equivalents include cash in checking accounts, cash in interest bearing deposit accounts, amounts due from banks, restricted cash and money market investments.Included in cash and cash equivalents were $3.7 million and $5.1 million of interest-bearing deposits with select financial institutions at September 30, 2007 and December 31, 2006, respectively. Additionally, cash and cash equivalents as of September 30, 2007 and December 31, 2006 included restricted cash held for various reserve accounts totaling $98,000 and $604,000, respectively. (b) Mortgage Loans, Net Mortgage loans held for sale - Mortgage loans held for sale represents mortgage loans that have a contractual maturity of up to 30 years that we originate specifically with the intent to sell.These mortgage loans are secured by residential properties and are recorded at the lower of amortized cost or market value.We typically hold our mortgage loans held for sale for no more than 30 days before they are sold in the secondary market.During the period in which the loans are held for sale, we earn the coupon rate of interest paid by the borrower and pay interest to the lenders that provide our warehouse credit facilities, to the extent that we utilize such financing.We also pay a sub-servicing fee to a third-party servicer during the period in which the loans are held for sale.Loan origination fees, discount points and certain direct origination costs associated with loans held for sale (as more fully described below) are initially recorded as an adjustment of the cost of the loan.Gains or losses on sales of mortgage loans are recognized based upon the difference between the selling price and the carrying value of the related mortgage loans being sold. 6 During the three months ended September 30, 2007 we closed a securitization transaction totaling $846.5 million.The securitization was accounted for as a sale and collateralized by $900.0 million of mortgage loans.The mortgage loans sold in this transaction were reclassified from mortgage loans held for investment at the lower of their amortized cost or market value on the date we determined that the securitization would be structured as a sale.For the three and nine months ended September 30, 2007, we recorded interest income related to our mortgage loans held for sale of $2.0 million.For the three and nine months ended September 30, 2006, we did not record any interest income, as we did not have any mortgage loans held for sale during that period.We held no mortgage loans classified as held for sale at September 30, 2007 or December 31, 2006. Mortgage loans held for investment - Mortgage loans held for investment represents mortgage loans that have a contractual maturity of up to 30 years that are securitized through transactions structured and accounted for as secured financings (mortgage loans held for investment – securitized) or held pending securitization (mortgage loans held for investment – pre-securitization).Mortgage loans held for investment are primarily secured by residential properties and stated at amortized cost, including the outstanding principal balance, net of the allowance for loan losses, net of discounts and net of deferred origination fees or costs. The secured financing related to the mortgage loans held for investment - securitized is included in our consolidated balance sheets as financing on mortgage loans held for investment, net.Once the mortgage loans are securitized, we earn the net pass-through rate of interest and pay interest on our financing on mortgage loans held for investment, net. We typically hold our mortgage loans held for investment – pre-securitization for no more than 120 days, and for 60 days on average, before they are securitized, and from time-to-time sold on a whole-loan basis, in the secondary market.During the period in which the loans were held pending securitization or whole-loan sale, we earn the coupon rate of interest paid by the borrower and pay interest to the lenders that provide our warehouse financing, to the extent that we utilized such financing.We also pay a sub-servicing fee to a third-party during the period the loans are held pending securitization or whole-loan sale. Mortgage loan related discounts, deferred fees and costs - In accordance with Statement of Financial Accounting Standards (“SFAS”) No. 91, “Accounting for Nonrefundable Fees and Costs Associated with Originating or Acquiring Loans and Initial Direct Costs of Leases - an amendment of FASB Statements No. 13, 60, and 65 and a rescission of FASB Statement No. 17,” the net deferred origination fees or costs associated with our mortgage loans held for investment are amortized to interest income on a level-yield basis over the estimated life of the related loans, on a homogeneous pool basis, using the interest method calculation. The amount of deferred nonrefundable fees is determined based on the amount of such fees collected at the time of loan closing.We determine the amount of direct loan origination costs to be deferred based on the amount of time spent and actual costs incurred, including the cost of loan origination personnel in the performance of specific activities, directly related to the origination of funded mortgage loans for that period.These activities include evaluating the prospective borrowers’ financial condition, evaluating and recording collateral and security arrangements, negotiating loan terms, processing loan documents and closing the loan.Management believes these estimates reflect an accurate cost structure related to successful loan origination efforts.Management periodically reviews its time and cost estimates to determine if updates and refinements to the deferral amounts are necessary. Discounts related to mortgage loans held for investment are recorded from the creation of mortgage servicing assets.The allocated cost basis of mortgage servicing rights (“MSRs”) is recorded as an asset with an offsetting reduction (i.e., discount) in the cost basis of the mortgage loans.Under SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities - a replacement of FASB Statement No. 125,” the discount is measured using the relative fair values of the mortgage loans and MSRs to allocate the carrying value between the two assets.The MSRs are generally sold to a third-party servicer.The resulting discount is accreted to interest income on a level-yield basis over the estimated life of the related loans, on a per securitization basis, using the interest method calculation. 7 (c) Allowance and Provision for Loan Losses In connection with our mortgage loans held for investment, excluding those loans which meet the criteria for specific review under SFAS No. 114, “Accounting by Creditors for Impairment of a Loan - an amendment of FASB Statements No. 5 and 15,” we established an allowance for loan losses based on our estimate of losses that we expect will arise within the next 18 to 24 months following the analysis date of September 30, 2007.Provisions for loan losses are made for loans to the extent that we bear probable losses on these loans.Provision amounts are charged as a current period expense to operations.We charge-off uncollectible loans at the time we deem they are not probable of being collected.In order to estimate an appropriate allowance for loan losses on mortgage loans held for investment (both securitized and pre-securitization), we estimate losses using a detailed analysis of historical loan performance by product type, origination year and securitization issuance, which is updated each quarter.We stratify the mortgage loans held for investment into separately identified loan pools based upon seasoning criteria.In accordance with SFAS No. 5, “Accounting for Contingencies,” we believe that pooling of mortgages with similar characteristics is an appropriate methodology by which to calculate or estimate the allowance for loan losses.The results of that analysis are then applied to the current long-term mortgage portfolio, and an allowance for loan losses estimate is created to take into account both known and inherent losses in the loan portfolio.Losses incurred are written-off against the allowance for loan losses. In analyzing the adequacy of this allowance, there are qualitative factors and estimates that must be taken into consideration when evaluating and measuring potential expected losses on mortgage loans.These items include, but are not limited to, current performance of the loans, economic indicators that may affect the borrowers’ ability to pay, changes in the market value of the collateral, political factors and the general economic environment.As these factors and estimates are influenced by factors outside of our control, there is inherent uncertainty in our estimates.Accordingly, it is reasonably possible that they could change.In particular, if conditions required us to increase the provision for loan losses, our income for that period would decrease.Management considers the current allowance for loan losses to be adequate. In accordance with SFAS No. 114, as amended by SFAS No. 118, “Accounting by Creditors for Impairment of a Loan/Income Recognition and Disclosures,” a loan is impaired when, based on current information and events, it is probable that a creditor will be unable to collect all amounts due according to the contractual terms of the mortgage loan agreement.Based upon the analysis performed, we identified certain mortgage loans in which the borrowers’ ability to repay the loans in accordance with their contractual terms was impaired.At September 30, 2007, we have a specific reserve of $306,000 on impaired loans.As additional information is obtained and processed over the coming months and quarters, we will continue to assess the need for any adjustments to our estimates and the specific reserves related to the impaired mortgage loans. (d) Trustee Receivable Trustee receivable principally represents any un-remitted principal and interest payments collected by the securitization trust’s third-party loan servicer subsequent to the monthly remittance cut-off date on our mortgage loans held for investment – securitized portfolio.Each month, the third-party loan servicer, on behalf of each securitization trustee, remits all of the scheduled loan payments and unscheduled principal payoffs and curtailments generally received through a mid-month cut-off date.We record unscheduled principal and interest payments and prepaid principal loan payments received after the cut-off date for the current month as a trustee receivable on our consolidated balance sheets.The trustee or third-party loan servicer retains these unscheduled principal and interest payments until the following month’s scheduled remittance date, at which time they primarily will be used to pay down financing on mortgage loans held for investment, net. 8 (e) Excess Cashflow Certificates Prior to 2004, we structured our securitization transactions to be accounted for as sales.In these transactions, the excess cashflow certificates represented one or more of the following assets: (1) residual interest (“BIO”) certificates; (2) P certificates (prepayment penalty fees); (3) payments from our interest rate cap providers; and (4) net interest margin (“NIM”) owner trust certificates.Our excess cashflow certificates were classified as “trading securities” in accordance with SFAS No. 115, “Accounting for Certain Investments in Debt and Equity Securities.”The amount initially recorded for the excess cashflow certificates at the date of a securitization structured as a sale reflected their then allocated estimated fair value.The amount recorded for the excess cashflow certificates was reduced for cash distributions received, and adjusted for income accretion and subsequent changes in the fair value.Any changes in fair value were recorded as a component of “other income” in our consolidated statements of operations.During the three months ended March 31, 2007, we sold all of our remaining excess cashflow certificates, and consequently, we no longer record any interest income or other income related to changes in fair value of the excess cashflow certificates.For the three months ended September 30, 2006, we recorded $1.7 million of other income due to an increase in the fair value of excess cashflow certificates.For the nine months ended September 30, 2007 and 2006, we recorded $1.6 million and $9.2 million, respectively, of other income due to an increase in the fair value of excess cashflow certificates. (f) Equipment, Net Equipment, including leasehold improvements, is stated at cost, less accumulated depreciation and amortization.Depreciation of equipment is computed using the straight-line method over the estimated useful lives of three to seven years.Leasehold improvements are amortized over the lesser of the terms of the lease or the estimated useful lives of the improvements.Ordinary maintenance and repairs are charged to expense as incurred. Depreciation and amortization are included in “non-interest expense - general and administrative” in our consolidated statements of operations, and amounted to approximately $923,000 and $892,000 for the three months ended September 30, 2007 and 2006, respectively, and $2.8 million and $2.5 million for the nine months ended September 30, 2007 and 2006, respectively.Accumulated depreciation and amortization totaled $18.4 million and $16.0 million at September 30, 2007 and December 31, 2006, respectively. (g) Real Estate Owned Real estate owned (“REO”) represents properties acquired through, or in lieu of, foreclosure.REO properties are recorded at the lower of cost or fair value less estimated selling costs.The fair value of an REO property is determined based upon values (i.e., appraisal or broker price opinion) obtained by the third-party servicer.REO properties are evaluated periodically for recoverability and any subsequent declines in value are reserved for through a provision.Any costs incurred to maintain the REO properties are expensed as incurred.Gains or losses on the sale of REO properties are recognized upon disposition. In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” we classify our REO as “held for sale” at the date of foreclosure.The REO properties held are actively marketed for sale by our third-party servicer at a price that is deemed reasonable in relation to the properties’ current fair value.We generally expect the REO properties to be disposed of within six months to one year after being acquired. Included in “prepaid and other assets” on our consolidated balance sheets are $62.9 million and $29.6 million of REO properties as of September 30, 2007 and December 31, 2006, respectively.Included in “general and administrative expenses” on our statements of operations are provisions for the decrease in the fair value of the REO properties of $4.1 million and $240,000 recognized during the three months ended September 30, 2007 and 2006, respectively.During the nine months ended September 30, 2007 and 2006, we recorded a provision for the decrease in fair value of REO properties of $8.8 million and $786,000, respectively.During the nine months ended September 30, 2007 and the year ended December 31, 2006, we sold $20.2 million and $8.8 million, respectively, of REO properties. 9 (h) Warehouse Financing Warehouse financing represents the outstanding balance of our borrowings collateralized by mortgage loans held prior to securitization or sale.Generally, warehouse financing facilities are used as short-term financing and bear interest at a fixed margin over the one-month London Inter-Bank Offered Rate (“LIBOR”).The outstanding balance of our warehouse financings will fluctuate based on our lending volume, cash flows from operations, whole-loan sales activity, other financing activities and equity transactions.Any commitment fees paid to obtain the warehouse financing are capitalized and amortized to expense as a component of “non-interest expense – general and administrative” over the term of the warehouse agreement, which is normally a 12-month period. (i) Financing on Mortgage Loans Held for Investment, Net Financing on mortgage loans held for investment, net represents the securitization debt (asset-backed certificates or notes, referred to as “asset-backed securities”) used to finance loans held for investment - securitized, and the notes issued in connection with the issuance of interest-only certificates and NIM securities, along with any discounts on the financing.The balance of this account will generally increase in proportion to the increase in mortgage loans held for investment - securitized. Asset-backed securities are secured, or backed, by the pool of mortgage loans held by the securitization trust, which are recorded as mortgage loans held for investment – securitized within our consolidated balance sheets.Generally, the asset-backed security financing is comprised of a series of senior and subordinate securities with varying maturities ranging generally from one to 20 years and bearing either a fixed rate of interest or a variable rate of interest (representing a fixed margin over one-month LIBOR).The variable-rate asset-backed securities adjust monthly. Any securitization debt issuance costs are deferred and amortized, along with any discounts on the financing, on a level-yield basis over the estimated life of the debt issued.From time-to-time, we may utilize derivative instruments, such as interest rate swap contracts and corridors (corresponding purchases and sales of interest rate caps with similar notional balances at different strike prices), as cash flow hedges as defined in SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” in an effort to maintain a minimum margin or to lock in a pre-determined base interest rate on designated portions of our prospective future securitization financing (collectively, the hedged risk).(See – Note 3(o) – “Derivative Instruments” and Note 11 – “Derivative Instruments” for further information regarding hedging securitization financing). All of our securitizations, including those structured as sales under SFAS No. 140, are structured legally as sales, and we are not legally required to make payments to the holders of the asset-backed securities.The only recourse of the asset-backed securities holders for repayment is from the underlying mortgages specifically collateralizing the debt.The assets held by the securitization trusts are not available to our general creditors.As with past securitizations, we have potential liability to each of the securitization trusts for any breach of the standard representations and warranties that we provided in connection with that securitization. Under SFAS No. 140, the securitizations we completed from the first quarter of 2004 through the second quarter of 2007 are accounted for as financings.The securitization trusts do not meet the qualifying special purpose entity (“QSPE”) criteria under SFAS No. 140 and related interpretations, because, after the loans are securitized, we have the option to either contribute a derivative instrument into the trust or purchase up to 1% of the mortgage loans contained in the securitization mortgage pool.Our pre-2004 securitizations and the third quarter of 2007 securitization met the sales criteria of SFAS No. 140, which required the securitizations to be accounted for as a sale of mortgage loans. (j)Interest Income Interest income primarily represents the sum of (a) the gross interest, net of servicing fees, we earn on mortgage loans held for investment - securitized; (b) the gross interest we earn on mortgage loans held for investment - pre-securitization; (c) the gross interest we earn on mortgage loans held for sale; (d) securitization accrued bond interest (income received from the securitization trust for fixed-rate asset-backed securities at the time of securitization settlement); (e) excess cashflow certificate income (through the first quarter of 2007); (f) interest earned on bank accounts; (g) prepayment penalty fees; and (h) amortized discounts, deferred costs and fees recognized on a level-yield basis. 10 Interest on mortgage loans is recognized as revenue when earned according to the contractual terms of the mortgages and when, in the opinion of management, it is deemed collectible.Mortgage loans are placed on non-accrual status generally when the loan becomes 90 days past due, or earlier when concern exists as to the ultimate collectability of principal or interest (i.e., an impaired loan), in accordance with the contractual terms of the mortgage.A non-accrual loan will be returned to accrual status when loan payments are no longer three months past due, and the loan is anticipated to be fully collectible.Cash receipts on non-accrual loans, including impaired loans, are generally applied to principal and interest in accordance with the contractual terms of the loan. (k) Interest Expense Interest expense primarily represents the borrowing costs under (a) our warehouse credit facilities to finance loan originations; (b) securitization debt; (c) residual financing facility; (d) convertible notes; and (e) equipment financing.Interest expense also reflects the impact of hedge amortization and the amortization of discounts and deferred costs on a level-yield basis. (l) (Loss) Gain on Sale of Mortgage Loans Gains and losses on the sale of mortgage loans, on a whole-loan or securitization basis, are recognized at settlement date and are determined by the difference between the selling price (net of selling expenses) and the carrying value of the loans sold.These transactions are treated as sales in accordance with SFAS No. 140.Any unamortized deferred origination fees or costs at the date of sale are reflected as an adjustment to loss or gain on sale. We generally sell whole-loans on a servicing-released basis and as such, the risk of loss or default by the borrower has generally been assumed by the purchaser.During the quarter ended September 30, 2007, we securitized loans and accounted for the securitization transaction on a sale basis.Both our whole-loan sales and our securitizations (whether accounted for as a financing or as a sale) are transacted on a non-recourse basis.However, we are generally required to make certain representations and warranties to these purchasers relating to borrowers’ creditworthiness, loan documentation and collateral.To the extent that we do not comply with such representations, or there are early payment defaults on whole-loans sold, we may be required to repurchase loans or indemnify these purchasers for any losses from borrower defaults. During the three and nine months ended September 30, 2007 we securitized $900.0 million of loans (in September 2007), which we accounted for as a sale.During the three and nine months ended September 30, 2006, we did not securitize any loans which we accounted for as a sale.During the three months ended September 30, 2007 and 2006, we sold $244.5 million and $196.7 million, respectively, of whole-loans on a non-recourse basis.During the nine months ended September 30, 2007 and 2006, we sold $627.0 million and $515.5 million, respectively, of whole-loans on a non-recourse basis. Additionally, when we sell loans on a whole-loan basis, we establish premium recapture and secondary marketing (indemnification) reserves.We establish a premium recapture reserve for the contractual obligation to rebate a portion of any premium paid by a purchaser when a borrower prepays a sold loan within an agreed period (generally a 3 to 12 month period).We also establish a secondary marketing (indemnification) reserve based upon our estimated exposure to losses arising from loan repurchases, or net settlements, related to representation and warranty claims made by whole-loan sale investors. The premium recapture and secondary marketing (indemnification) reserves are recorded as liabilities on our consolidated balance sheets when the mortgage loans are sold, based on our historical experience, coupled with our analysis of current market conditions.The provisions recorded for the premium recapture and secondary marketing (indemnification) reserves are recognized at the date of sale and are included in the consolidated statements of operations as a reduction of gain on sale of mortgage loans.The premium recapture reserve totaled $386,000 and $958,000 at September 30, 2007 and December 31, 2006, respectively.The secondary marketing (indemnification) reserve totaled $744,000 and $512,000 at September 30, 2007 and December 31, 2006, respectively. 11 (m) Mortgage Servicing Rights Sales We generally sell the MSRs to a third-party as of the securitization date.Upon the sale of the MSRs, we allocate a portion of the accounting basis of the mortgage loans to the MSRs based upon the relative fair values of the mortgage loans and the MSRs, which results in a discount to the mortgage loans.That discount is either (a) accreted as an adjustment to yield on the mortgage loans held for investment – securitized over the estimated life of the related loans, on a pool-by-pool basis, using the interest rate method, or (b) becomes a component of the calculated gain or loss on sale of mortgage loans.For the three months ended September 30, 2006, we received $6.4 million from a third-party servicer for the right to service the mortgage loans collateralizing the securitization that we structured to be accounted for as a secured financing.Due to the structure of third quarter 2007 securitization, we had no separately identifiable residual interests (i.e., MSRs) and therefore had no sales of MSRs during the three months ended September 30, 2007.For the nine months ended September 30, 2007 and 2006, we received $16.3 million and $19.1 million, respectively, from a third-party servicer for the right to service the mortgage loans collateralizing our securitizations structured as financings. (n) Stock-Based Compensation We have various stock-based compensation plans for employees and outside directors, which are described more fully in Note 5, “Stock-Based Compensation.”We apply the fair value recognition provisions of SFAS No. 123(R), “Share-Based Payment,” using the modified-prospective adoption method.Under that method of adoption, the provisions of SFAS No. 123(R) generally are applied only to share-based awards granted subsequent to adoption.Additionally, under this method, compensation cost recognized for the three and nine months ended September 30, 2007 and 2006 includes compensation cost for all options granted prior to, but not yet vested as of January 1, 2006, and all options granted subsequent to January 1, 2006, based on the grant date fair value estimated in accordance with the provisions of SFAS No. 123(R). For purposes of calculating the pool of excess tax benefits available to absorb tax deficiencies recognized subsequent to the adoption of SFAS No. 123(R) (“APIC Pool”), we determined the net excess tax benefits that would have qualified as such had we adopted SFAS No. 123 for recognition purposes for all of our stock-based award grants made after December 31, 1994. (o) Derivative Instruments Our hedging strategy revolves around two principal activities: (a) the issuance of our prospective securitization financing which is collateralized by the origination of mortgage loans, and (b) the issuance of variable-rate securitization debt (financing).As a result of these activities, we are exposed to interest rate risk beginning when our mortgage loans close and are recorded as assets until permanent financing is arranged, such as when the asset-backed securities are issued.We utilize derivative instruments as hedges to mitigate our interest rate exposure.After we originate mortgage loans, our strategy is to generally use a series of duration matched interest rate swap contracts (i.e., two, three and five-year contracts) in an effort to lock in a pre-determined base interest rate on designated portions of our prospective future securitization financing (i.e., the asset-backed securities that we expect to issue).We also use corridors (corresponding purchases and sales of interest rate caps with similar notional balances at different strike prices) and/or amortizing notional balance interest rate swaps that are designed to limit our financing costs on the variable portion of the debt issued in the securitization.The purpose of the hedge within the securitization is to maintain minimum margins over specific periods of time, with the possibility of allowing us to increase margins during periods in which prevailing interest rates are lower than anticipated.Both the interest rate swaps (which generally have an expected life of 36 months) and corridors (which have a range of expected lives) are derivative instruments that trade in liquid markets, and we do not use either of them for speculative purposes. In accordance with SFAS No. 133, all derivatives are recorded on the balance sheet at fair value.When derivatives are used as hedges, certain criteria must be met in order to qualify for hedge accounting.Under SFAS No. 133, cash flow hedge accounting is permitted only if a hedging relationship is properly documented and qualifying criteria are satisfied.For derivative financial instruments not designated as hedging instruments, all gains or losses, whether realized or unrealized, are recognized in current period earnings. 12 Cash flow hedge accounting is appropriate for hedges of forecasted interest payments associated with future periods – whether as a consequence of interest to be paid on existing variable-rate debt or in connection with future debt issuances. Under cash flow hedge accounting treatment, derivative results are divided into two portions, “effective” and “ineffective.”The effective portion of the derivative's gain or loss is initially reported as a component of “other comprehensive income or loss” (“OCI”) and subsequently reclassified into earnings when the forecasted interest payments affect earnings or until the sale is consummated.The ineffective portion of the gain or loss is reported in earnings immediately. To qualify for cash flow hedge accounting treatment, all of the following factors must be met: · Hedges must be contemporaneously documented, with the objective and strategy stated, along with an explicit description of the methodology used to assess effectiveness and measure ineffectiveness; · Dates (or periods) for the expected forecasted events and the nature of the exposure involved (including quantitative measures of the size of the exposure) must be explicitly documented; · Hedges must be expected to be “highly effective,” both at the inception of the hedge and on an ongoing basis.Effectiveness measures must relate the gains or losses of the derivative to the changes in cash flows associated with the hedged item; ·Forecasted transactions must be probable; and ·Forecasted transactions must be made with counterparties other than the reporting entity. If and when a derivative no longer qualifies for hedge accounting because it fails the test of hedge effectiveness (the ratio of the changes in the value of the hedging instrument to the changes in the value of the hedged item exceeds 125% or falls below 80%, and therefore the hedge is no longer “highly effective”), hedge accounting is discontinued and any amounts previously recorded in OCI are amortized into earnings over the remaining life of the hedged asset or liability.As permitted by SFAS No. 133, when a hedge relationship is discontinued for this reason, we will analyze the derivative to determine whether all or a portion of the derivative may be designated as a hedge of a different transaction or item.If all or a portion of the derivative qualifies for a new hedging relationship, hedge accounting is applied to future changes in the fair value of that portion of the derivative.The future changes for any portion of the derivative that does not qualify for a new hedge relationship are included in income as they occur. The “new hedge relationship” is determined by re-aligning the hedge with the projected remaining securitization debt as of the date the original hedge became retrospectively ineffective.The ratio of the outstanding balance of the debt to notional size of the revised hedge will then be 100% as of the re-alignment date.The expected repayment pattern of the debt associated to the original hedge is used as the basis to establish the “new hedge relationship” future repayment pattern.The difference between the fair value of the original hedge and the “new hedge relationship” hedge on the re-alignment date is classified as a trading security.Once classified as a trading security, any changes in the fair value are recorded directly to the income statement as a component of “gain or loss on derivative instruments.” (p) Earnings Per Share Basic earnings per share (“EPS”) excludes dilution and is computed by dividing income available to common stockholders by the weighted-average number of shares of common stock outstanding for the period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock, or resulted in the issuance of common stock that then shared in the earnings of the entity. 13 (q) Income Taxes On January 1, 2007, we adopted FIN No. 48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109.”FIN No. 48 provides guidance on financial statement recognition and measurement of tax positions taken, or expected to be taken, in tax returns.The initial adoption of FIN No. 48 did not have an impact on our consolidated financial statements.As of January 1, 2007, the amount of gross unrecognized tax benefits was approximately $2.5 million, including approximately $1.5 million of related accrued interest and penalties.The total amount of unrecognized tax benefits that, if recognized, would affect the effective tax rate was $780,000 as of January 1, 2007.We do not anticipate that the total amount of unrecognized tax benefits will significantly increase or decrease within the next twelve months. The amount of unrecognized tax benefits may increase or decrease in the future for various reasons, including adding amounts for current tax year positions, expiration of open income tax returns due to statutes of limitation, changes in management's judgment about the level of uncertainty, status of tax examinations, litigation and legislative activity and the addition or elimination of uncertain tax positions. Our policy is to report interest and penalties as a component of loss or income before taxes.Penalties are recorded in “general and administrative expense” and interest paid or received is recorded in “interest expense” or “interest income” in the consolidated statements of operations.During the three and nine months ended September 30, 2007, we recorded approximately $70,000 and $200,000, respectively, in interest expense related to current audits.We have accrued interest and penalties totaling approximately $1.7 million at September 30, 2007.During the nine months ended September 30, 2007, the unrecognized tax benefit remained unchanged, except for the aforementioned accrued interest. Our federal income tax returns are open and subject to examination from the 2004 tax return year and forward.Our various state income tax returns are generally open from the 2004 and subsequent tax return years, except for New York State, which is open from the 1999 tax return year forward, based on individual state statute of limitations. (4)Recent Accounting Developments Fair Value Measurement of Loan Commitments.On November 5, 2007, the SEC issued staff accounting bulletin ("SAB") No. 109, which provides guidance regarding written loan commitments that are accounted for at fair value through earnings under GAAP.The SEC had previously issued SAB No. 105, "Application of Accounting Principles to Loan Commitments," which stated that in measuring the fair value of a derivative loan commitment, it would be inappropriate to incorporate the expected net future cash flows related to the associated servicing of the loan.SAB No. 109 supersedes SAB No. 105 and expresses the current view of the SEC that, consistent with the guidance in SFAS No. 156, "Accounting for Servicing of Financial Assets," and SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115,”the expected net future cash flows related to the associated servicing of the loan should be included in the measurement of all written loan commitments that are accounted for at fair value through earnings.We will apply SAB No. 109 on a prospective basis to derivative loan commitments issued or modified in fiscal quarters beginning after December 15, 2007.We are currently evaluating SAB No. 109, and have not yet determined the effect it will have on our consolidated financial statements. Offsetting of Amounts Related to Certain Contracts. In April 2007, the FASB issued FASB Staff Position (“FSP”) No. FIN 39-1, “Amendment of FASB Interpretation No. 39,” which amends FIN No. 39, “Offsetting of Amounts Related to Certain Contracts,” to permit a reporting entity to offset fair value amounts recognized for the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a payable) against fair value amounts recognized for derivative instruments executed with the same counterparty under the same master netting arrangement that have been offset in accordance with FIN No. 39.FSP No. FIN 39-1 also amends FIN No. 39 for certain terminology modifications.FSP No. FIN 39-1 is effective for fiscal years beginning after November 15, 2007, with early application permitted, and is applied retrospectively as a change in accounting principle for all financial statements presented.Upon adoption of FSP No. FIN 39-1, we are permitted to change our accounting policy to offset or not offset fair value amounts recognized for derivative instruments under master netting arrangements.We are currently evaluating FSP No. FIN 39-1, and have not yet determined the effect the adoption of FSP No. FIN 39-1 will have on our consolidated financial statements. Fair Value Option for Financial Assets and Financial Liabilities.In February 2007,FASB issued SFAS No. 159, which permits entities to elect to measure many financial instruments and certain other items at fair value that are not currently required to be so measured.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently, without having to apply complex hedge accounting provisions.SFAS No. 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.SFAS No. 159 does not affect any existing accounting literature that requires certain assets and liabilities to be carried at fair value, and does not eliminate disclosure requirements included in other accounting standards, including requirements for disclosures about fair value measurements included in SFAS No. 157, “Fair Value Measurements,” and SFAS No. 107, “Disclosures about Fair Value of Financial Instruments.”SFAS No. 159 is effective for our fiscal year beginning after November 15, 2007.We are currently assessing the impact that the adoption of SFAS No. 159 will have on our consolidated financial statements, but we do not expect that the adoption during the first quarter of 2008 will have a material impact on our financial condition or results of operations. 14 Fair Value Measurements.In September 2006, FASB issued SFAS No. 157, which defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.We are currently assessing the impact that the adoption of SFAS No. 157 will have on our consolidated financial statements, but we do not expect that the adoption during the first quarter of 2008 will have a material impact on our financial condition or results of operations. (5)Stock-Based Compensation Stock Options - In accordance with SFAS No. 123(R), our loss before income tax benefit and net loss for the three months ended September 30, 2007 included stock option compensation cost of $91,000 and $56,000, respectively, which had no impact on basic and diluted earnings per share for the three-month period.Our income before income tax expense and net income for the three months ended September 30, 2006 included stock option compensation cost of $119,000 and $73,000, respectively, which had no impact on basic and diluted earnings per share for the three-month period.Our loss before income tax benefit and net loss for the nine months ended September 30, 2007 included stock option compensation cost of $301,000 and $185,000, respectively, which had a $0.01 impact on basic and diluted loss per share for the nine month period.Our income before income tax expense and net income for the nine months ended September 30, 2006 included stock option compensation cost of $373,000 and $228,000, respectively, which had a $0.01 impact on basic and diluted earnings per share for the nine month period. No stock options were granted during the three or nine months ended September 30, 2007.When stock options are awarded, the fair value of each option award is estimated on the date of grant using the Black Scholes Merton option pricing model.Under the Black Scholes Merton option pricing model, the expected term of the options is estimated based on historical option exercise activity and represents the period of time that options granted are expected to be outstanding.The expected volatility is based on the historical volatility of our common stock.The risk-free interest rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant.The weighted-average assumptions used in the valuations of the grants made during the nine months ended September 30, 2006 are summarized as follows: For the Nine Months Ended September 30, 2006 Expected dividend yield 2.2% Expected volatility 53.6% Risk-free interest rate 4.9% Expected term 3.7 years Annual forfeiture rate 7.9% The average grant date fair value of the stock options granted during the three and nine months ended September 30, 2006 was $3.51 and $3.64, respectively. 15 The following table summarizes the option activity regarding our stock-benefit plans for the nine months ended September 30, 2007: (Dollars in thousands, except weighted-average exercise price) Number of Options Weighted-Average Exercise Price Weighted-Average Remaining Contractual Term Aggregate Intrinsic Value January 1, 2007 balance 1,781,750 $ 3.23 Options granted Options exercised 49,050 2.80 Options expired 800 1.99 Options forfeited 19,300 7.80 September 30, 2007 balance 1,713,400 $ 3.20 2.0 years $ 4,546 Options fully vested and exercisable 1,470,950 $ 2.40 1.6 years $ 4,546 The intrinsic value of a stock option is the amount by which the fair value of the underlying stock exceeds the exercise price of the option.The total intrinsic value of the stock options exercised during the three months ended September 30, 2007 and 2006 was $55,000 and $259,000, respectively.The total intrinsic value of the stock options exercised during the nine months ended September 30, 2007 and 2006 was $366,000 and $2.2 million, respectively.As of September 30, 2007 and 2006, there was $511,000 and $863,000, respectively, of total unrecognized compensation cost, net of estimated forfeitures, related to non-vested options under our stock-benefit plans.The unrecognized compensation cost at September 30, 2007 is expected to be recognized over a weighted-average period of 1.3 years. Cash received from option exercises under our stock-benefit plans for the three months ended September 30, 2007 and 2006 was $21,000 and $51,000, respectively.Cash received from option exercises under our stock-benefit plans for the nine months ended September 30, 2007 and 2006 was $137,000 and $298,000, respectively.The actual tax benefit for the tax deductions from option exercises totaled $19,000 and $101,000, respectively, for the three months ended September 30, 2007 and 2006.The actual tax benefit for the tax deductions from option exercises totaled $121,000 and $872,000, respectively, for the nine months ended September 30, 2007 and 2006.The fair value of the shares that vested during the three months ended September 30, 2007 and 2006, totaled $130,000 and $119,000, respectively.The fair value of the shares that vested during the nine months ended September 30, 2007 and 2006 totaled $393,000 and $431,000, respectively. Restricted Stock - Our loss before income tax benefit and net loss for the three months ended September 30, 2007 included a restricted stock award compensation cost (recorded as a component of non-interest expense
